REISSUE OFFICE ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,358,083 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response Filed
Applicant’s response, filed December 18, 2020, has been entered and made of record.  No claim amendments were presented.  

Information Disclosure Statement (IDS)
The IDSs filed November 9, 2020 and December 20, 2020 have been made of record and the references cited therein have been considered by the examiner.

Previously Set Forth and New Rejections
	All of the previously set forth rejections are hereby maintained and are reiterated below.
	In addition, new grounds of rejection are set forth as is noted below.

Findings of Fact
	The examiner sets forth several findings of fact to establish a basis from which the rejections can be explained.  References to column and line numbers in the ʼ083 patent are provided.  

Basis of Invention
The Examiner finds that the disclosed invention is “a computer-implemented method of designing a number of dental restorations for a patient ….” ʼ083 Patent, C1:L51-52.

“The finalized set of teeth is the virtual design of the new set of teeth.” C4:L65-66.


Drawbacks of the Prior Art Systems and Advantages of the Invention
“Traditionally, the user would have to arrange every single tooth separately, which is very time consuming if several teeth should be designed.”  ʼ083 Patent, C2:L13-15.
“Thus traditionally, the teeth are stored separately in a CAD program, which is fine when making smaller dental restorations such as crowns and bridges, where only one or a few designed teeth are used. But according to the present method, the designed teeth are stored or can be composed as a whole set of interrelated teeth facilitating that larger dental restorations comprising a high number of teeth can be designed.” ʼ083 Patent, C2:L16-23.
“It is an advantage that a user can create a set of teeth for a patient, where the starting point in the process is a composed set of teeth comprising a number of teeth.” ʼ083 Patent, C2:L27-29.



Composed Set of Teeth

Initial Set of Teeth 503 = Composed Set of Teeth 501 + Patient’s Oral Presentation 502
Or
503 = 501 + 502
See ʼ083 Patent, C13:L51-53
The Examiner finds that “a composed set of teeth compris[es] a number of teeth, where the number of teeth are arranged spatially relative to each other forming a high aesthetic composition ….” ʼ083 Patent, C1:L54-57.
“The teeth in the composed set of teeth are arranged spatially relative to each other and interrelated with each other. The spatial arrangement or interrelation may comprise the position, direction, rotation, height etc. of the teeth relative to each other. Thus the composed set of teeth is an entirety of interrelated teeth, instead of a number of single, individual teeth which can be arranged side by side as known from prior art.” ʼ083 Patent, C2:L32-39.
The Examiner concludes that Applicant has lexicographically defined “set of teeth” to mean ‘the number of teeth.” (“The expression ‘set of teeth’ means a number of teeth, e.g.[,] six teeth or e.g.[,] the complete set of teeth a patient can have.” ʼ083 Patent, C3:L13-15.

The Process 
“[T]he starting point in the process is a composed set of teeth comprising a number of teeth.” ʼ083 Patent, C2:L28-29.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.	Lexicographic Definitions
	The Examiner is unaware of any lexicographic definitions in the specification.
B.	‘Sources’ for the ‘Broadest Reasonable Interpretation’
For terms not lexicographically defined by Applicant in the specification, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.2   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	“Computer n. Any device capable of processing information to produce a desired result. No matter how large or small they are, computers typically perform their work in three well-defined steps: (1) accepting input, (2) processing the input according to predefined rules (programs), and (3) producing output. There are several ways to categorize computers, including class (ranging from microcomputers to 
Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
	2.	Configuration:  “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”
The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, December 2000.
	

C.  	35 U.S.C. § 112 6th Paragraph 
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
1.  Functional Phrase #1
“a computer configured to:
select a composed set of teeth comprising a number of teeth, where the number of teeth are arranged spatially relative to each other forming an arranged composition;
apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth including the composed set of teeth and present teeth of the patient;
collectively modify the entire composed set of teeth in the initial set of teeth to obtain a finalized set of teeth, wherein the collective modification involves modifying the entire composed set of teeth simultaneously using the computer;
wherein the collective modification involves rotation of the entire composed set of teeth with respect to the present teeth of the patient.”
	--“Functional Phrase #1” or “FP #1” – From claim 1.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....
MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore, the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “a computer configured to [execute instructions and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “a computer,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
First, within FP#1 (and construing the claim according to the required precepts of English grammar), ‘computer’ is a noun.  Moreover and based upon a review of the entire FP#1, the only structural noun3 in the entire FP#1 is ‘computer.’  In other words, e.g. “teeth” and “patient”), these other nouns within FP#1 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘computer.’
Second, the Examiner has reviewed the original specification and drawings as set forth in the ʼ083 Patent, general and subject matter specific dictionaries (e.g., Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.), and the prior art now of record to determine if  a “computer configured to [execute instructions and perform the claimed functions]” as set forth in FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that the claimed “computer configured to [perform the claimed functions]” denotes a particular structure.
Third, and based upon the review as set forth in the paragraph immediately above and to a person of ordinary skill in this particular art, the Examiner finds that an ordinary, off-the-shelf  “computer” is structure.  However based upon a review of the entire passage of FP#1, the claimed “computer” as set forth in FP#1 has a particular configuration (i.e., it is “configured to” execute instructions and perform the claimed functions).
Fourth, the Examiner finds that the disclosed invention is “a computer-implemented method of designing a number of dental restorations for a patient ….” ʼ083 Patent, C1:L51-52.  “The present method is a method of designing a number of dental restorations, thus the method relates to the field of restorative dentistry or prosthodontics, also known as dental prosthetics or prosthetic dentistry, which is 
Additionally, the Examiner finds that there are many parameters and characteristics of the finalized set of teeth: “In some embodiments the one or more parameters comprise: the curve of the teeth defined by the relative position of teeth.  In some embodiments the one or more parameters comprise:  The scaling of the teeth. The scaling of the teeth comprises the length, the width etc[.] of the teeth.” ʼ083 Patent, C6:L10-18. See also ʼ083 Patent, C6:L19 to 67 for a list of parameters and characteristics of the teeth and the ‘composed set of teeth.’
Because the hardware components of a ‘computer’ are old and well known to a person of ordinary skill in this particular art (see e.g., 3Dental Shape), because Applicant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#1 as set forth in “3 Prong Analysis:  Invocation Prong (B)” below), and because there is little if any discussion in the ʼ083 Patent that describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Applicant’s invention is not only a computer implemented invention, but primarily a software implemented invention.
In light of the above, the Examiner concludes that the only structural noun within the entire FP#1 is a ‘computer.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “computer” within the phase “computer configured to [perform the claimed functions]” is not an ordinary microprocessor or a general purpose computer but a particular computer requiring i.e. “select a composed set of teeth,” “apply the compose set of teeth,” “collectively modify the entire composed set of teeth”) are functionalities that are not coextensive with a microprocessor or general purpose computer.  In other words, since the claimed functions as set forth in FP#1 clearly cannot be performed by an ordinary microprocessor or a general purpose computer, the claimed “computer” requires special programming.
In summary, because claimed “computer” within F#1 is a particular processor requiring special programming, the claimed “computer” is also a generic placeholder for that programming.  Because “computer” is a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).
ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is
“[C]onfigured to:
select a composed set of teeth comprising a number of teeth, where the number of teeth are arranged spatially relative to each other forming an arranged composition; [“Sub-Function #1-1”]
apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth including the composed set of teeth and present teeth of the patient; [“Sub-Function #1-2”]
collectively modify the entire composed set of teeth in the initial set of teeth to obtain a finalized set of teeth, wherein the collective modification involves modifying the entire composed set of teeth simultaneously using the computer; [“Sub-Function #1-3”]
wherein the collective modification involves rotation of the entire composed set of teeth with respect to the present teeth of the patient.” [“Sub-Function #1-4”]
--Function of FP#1.
i.e. Sub-Function 1-1 to Sub-Function 1-4).
The Examiner finds that because nothing in the written description of the ʼ083 Patent contradicts the plain language as set forth in the Function of FP#1, the terms within the Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets Invocation Prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1. In particular, the Examiner finds that the only claimed structure within FP#1 is a “computer.”
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets Invocation Prong (C).
Because Functional Phrase #1 meets the Three Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

iv. 	Corresponding Structure
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, 68 USPQ2d 1263, 1267 (Fed. Cir. 2003).
In other words, for a computer-implemented § 112 ¶ 6 term, the corresponding structure is the algorithm. Based upon a review of the ʼ083 Patent itself, the Examiner concludes that the corresponding structure for FP#1 is not sufficiently disclosed.  The closest structure (or algorithm) is just a general description that describes what the functions do, not how the functions are performed:
FIG. 5 shows an example of an initial set of teeth, where the composed set of teeth is applied to the patient's present oral situation.
The initial set of teeth 503 is a combination of the composed set of teeth 501 and the patient's present oral situation 502. In this case, four teeth, 508, 509, 510, 511, from the composed set of teeth 501 are applied to the present oral situation 502. However, in other cases, all teeth from a composed set of teeth may be applied to the present oral situation, such that no present or original teeth.
ʼ083 Patent, C13:L48-60.
This disclosure (quoted immediately above), like the entire disclosure of the ʼ083 Patent, is still insufficient because both this section, and the rest of the ʼ083 Patent, do not disclose at least one algorithm for performing each of the sub-functions of FP#1. For example, the ʼ083 Patent does not disclose how to perform the each of the subfunctions such as “select a composed set of teeth comprising a number of teeth …,” “apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth …,” and “collectively e.g. “In some embodiments the one or more parameters comprise: the curve of the teeth defined by the relative position of teeth . . . . The scaling of the teeth comprises the length, the width etc. of the teeth.” ʼ083 Patent, C6:L10-18. See also ʼ083 Patent, C6:L19 to 67 for a list of parameters and characteristics of the teeth and the ‘composed set of teeth.’).
Because Applicant has failed to clearly link or associate the claimed functions to some corresponding structure(s) in the specification, claim 1 and claims dependent therefrom are indefinite and a rejection under § 112 ¶ 2 is set forth below.

2.  Functional Phrase #2
“a computer configured to:

select a composed set of teeth comprising a number of teeth, where the number of teeth are arranged spatially relative to each other forming an arranged composition;

apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth including the composed set of teeth and present teeth of the patient;

collectively modify a plurality of teeth of the composed set of teeth in the initial set of teeth to obtain a finalized set of teeth, wherein the collective modification involves modifying the plurality of teeth simultaneously using the computer;

wherein the collective modification involves rotation of the plurality of teeth with
respect to the present teeth of the patient.

	--“Functional Phrase #2” or “FP#2” – From claim 25.


i. 	3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #2 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#2, including the claimed “a computer configured to [execute instructions and perform the claimed functions],” is a generic placeholder for “means.”
The same analysis with respect FP#1 applies equally to FP#2. 
Like FP#1, the Examiner concludes that the only structural noun within the entire FP#2 is ‘computer.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “computer” within the phase “computer configured to [perform the claimed functions]” is not an ordinary microprocessor or a general purpose computer but a particular computer requiring special programming since the various functions as set forth in FP#2 (i.e. the functions of “select a composed set of teeth,” “apply the compose set of teeth,” “collectively modify the entire composed set of teeth”) are functionalities that are not coextensive with a microprocessor or general purpose computer.  In other words, since the claimed functions as set forth in FP#2 clearly cannot be performed by an ordinary microprocessor or a general purpose computer, the claimed “computer” requires special programming.
In summary, because claimed “computer” within F#2 is a particular processor requiring special programming, the claimed “computer” is also a generic placeholder for that programming.  Because “computer” is a generic placeholder, the Examiner concludes that Functional Phrase #2 meets Invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #2, the Examiner finds that for Functional Phrase #2, the claimed function is
“[C]onfigured to:
select a composed set of teeth comprising a number of teeth, where the number of teeth are arranged spatially relative to each other forming an arranged composition; [“Sub-Function #2-1”]

apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth including the composed set of teeth and present teeth of the patient; [“Sub-Function #2-2”]

collectively modify a plurality of teeth of the composed set of teeth in the initial set of teeth to obtain a finalized set of teeth, wherein the collective modification involves modifying the plurality of teeth simultaneously using the computer; [“Sub-Function #2-3”]

wherein the collective modification involves rotation of the plurality of teeth with
respect to the present teeth of the patient. [“Sub-Function #2-4”]

--Function of FP#2.
Note that for discussion purposes, the Function of FP#2 comprises four sub-functions (i.e. Sub-Function 2-1 to Sub-Function 2-4).
The Examiner finds that because nothing in the written description of the ʼ083 Patent contradicts the plain language as set forth in the Function of FP#2, the terms within the Function of FP#2 will have their ordinary and accustomed meaning.  Because Functional Phrase #2 includes the Function of FP#2, the Examiner concludes that, Functional Phrase #1 meets Invocation Prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #2, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of 
Because Functional Phrase #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #2 meets Invocation Prong (C).
Because Functional Phrase #2 meets the Three Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #2 invokes § 112 ¶ 6.

iv. 	Corresponding Structure
The Examiner has reviewed the specification and drawings and cannot located sufficient corresponding structure which performs the entire Function of FP#2.  For this reason and like FP#1, a § 112 ¶ 2 rejection for FP#2 is set forth below.



3.  Functional Phrase #3
“a computer configured to:

select a composed set of teeth comprising a number of teeth, where the number f
teeth are arranged spatially relative to each other forming an arranged composition;
apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth including the composed set ofteeth and present teeth of the patient;
collectively modify the entire composed set of teeth in the initial set of teeth to  obtain a finalized set of teeth, wherein the collective modification involves modifying the entire composed set of teeth simultaneously using the computer;
wherein the collective modification involves rotation of the entire composed set of
teeth with respect to gingiva of the patient.

	--“Functional Phrase #3” or “FP#3” – From claim 29.

i. 	3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #3 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#3, including the claimed “a computer configured to [execute instructions and perform the claimed functions]” is a generic placeholder for “means.”
The same analysis with respect to FP#1 applies equally to FP#3. 
Like FP#3, the Examiner concludes that the only structural noun within the entire FP#3 is a ‘computer.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “computer” within the phase “computer configured to [perform the claimed functions]” is not an ordinary microprocessor or a general purpose computer but a particular computer requiring special programming since the various functions as set forth in FP#3 (i.e. the functions of “select a composed set of teeth,” “apply the compose set of teeth,” “collectively modify the entire composed set of teeth”) are functionalities that are not coextensive with a microprocessor or general purpose computer.  In other words, since the claimed functions as set forth in FP#3 clearly cannot be performed by an ordinary microprocessor or a general purpose computer, the claimed “computer” requires special programming.
In summary, because claimed “computer” within F#3 is a particular processor requiring special programming, the claimed “computer” is also a generic placeholder for that programming.  Because “computer” is a generic placeholder, the Examiner concludes that Functional Phrase #3 meets Invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #3, the Examiner finds that for Functional Phrase #3, the claimed function is
“[C]onfigured to:
select a composed set of teeth comprising a number of teeth, where the number of teeth are arranged spatially relative to each other forming an arranged composition; [“Sub-Function #3-1”]

apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth including the composed set of teeth and present teeth of the patient; [“Sub-Function #3-2”]

collectively modify a plurality of teeth of the composed set of teeth in the initial set of teeth to obtain a finalized set of teeth, wherein the collective modification involves modifying the plurality of teeth simultaneously using the computer; [“Sub-Function #3-3”]

wherein the collective modification involves rotation of the plurality of teeth with
respect to gingiva of the patient. [“Sub-Function #3-4”]

--Function of FP#3.
Note that for discussion purposes, the Function of FP#3 comprises four sub-functions (i.e. Sub-Function 3-1 to Sub-Function 3-4).
The Examiner finds that because nothing in the written description of the ʼ083 Patent contradicts the plain language as set forth in the Function of FP#3, the terms within the Function of FP#3 will have their ordinary and accustomed meaning.  Because Functional Phrase #3 includes the Function of FP#3, the Examiner concludes that, Functional Phrase #3 meets Invocation Prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #3, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of 
Because Functional Phrase #3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #3 meets Invocation Prong (C).
Because Functional Phrase #3 meets the Three Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #3 invokes § 112 ¶ 6.

iv. 	Corresponding Structure or Materials
The Examiner has reviewed the specification and drawings and cannot located sufficient corresponding structure which performs the entire Function of FP#3.  For this reason, a § 112 ¶ 2 rejection is set forth below.

4.  Functional Phrase #4
“a computer configured to:
select a composed set of teeth comprising a number of teeth, where the number of teeth are arranged spatially relative to each other forming an arranged composition;

apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth including the composed set of teeth and present teeth of the patient;

collectively modify the entire composed set of teeth in the initial set of teeth to obtain a finalized set of teeth, wherein the collective modification involves modifying the entire composed set of teeth simultaneously using the computer;

wherein the collective modification involves rotation of the entire composed set of
teeth with respect to gingiva of the patient and the present teeth of the patient.

	--“Functional Phrase #4” or “FP#4” – From claim 30.
i. 	3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #4 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#4, including the claimed “a computer configured to [execute instructions and perform the claimed functions]” is a generic placeholder for “means.”
The same analysis with respect to FP#1 applies equally to FP#4. 
Like FP#1, the Examiner concludes that the only structural noun within the entire FP#4 is a ‘computer.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “computer” within the phase “computer configured to [perform the claimed functions]” is not an ordinary microprocessor or a general purpose computer but a particular computer requiring special programming since the various functions as set forth in FP#4 (i.e. the functions of “select a composed set of teeth,” “apply the compose set of teeth,” “collectively modify the entire composed set of teeth”) are functionalities that are not coextensive with a microprocessor or general purpose computer.  In other words, since the claimed functions as set forth in FP#4 clearly cannot be performed by an ordinary microprocessor or a general purpose computer, the claimed “computer” requires special programming.
In summary, because claimed “computer” within FP#4 is a particular processor requiring special programming, the claimed “computer” is also a generic placeholder for that programming.  Because “computer” is a generic placeholder, the Examiner concludes that Functional Phrase #3 meets Invocation Prong (A).

ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #4, the Examiner finds that for Functional Phrase #4, the claimed function is
“[C]onfigured to:
select a composed set of teeth comprising a number of teeth, where the number of teeth are arranged spatially relative to each other forming an arranged composition; [“Sub-Function #4-1”]

apply the composed set of teeth to a virtual three dimensional representation of the
patient's present oral situation to obtain an initial set of teeth including the composed set of teeth and present teeth of the patient; [“Sub-Function #4-2”]

collectively modify the entire composed set of teeth in the initial set of teeth to obtain a finalized set of teeth, wherein the collective modification involves modifying the entire composed set of teeth simultaneously using the computer; [“Sub-Function #4-3”]

wherein the collective modification involves rotation of the entire composed set of
teeth with respect to gingiva of the patient and the present teeth of the patient [“Sub-Function #4-4”].
--Function of FP#4.
Note that for discussion purposes, the Function of FP#4 comprises four sub-functions (i.e. Sub-Function 4-1 to Sub-Function 4-4).
The Examiner finds that because nothing in the written description of the ʼ083 Patent contradicts the plain language as set forth in the Function of FP#4, the terms within the Function of FP#4 will have their ordinary and accustomed meaning.  Because Functional Phrase #4 includes the Function of FP#4, the Examiner concludes that, Functional Phrase #4 meets Invocation Prong (B).
iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #4, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#4.  In fact, the Examiner finds that Functional Phrase #3 recites very little structure (if any) for performing the Function of FP#4. In particular, the Examiner finds that the only claimed structure within FP#4 is a “computer.”
Because Functional Phrase #4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #4 meets invocation Prong (C).
Because Functional Phrase #4 meets the Three Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #4 invokes § 112 ¶ 6.

iv. 	Corresponding Structure or Materials
The Examiner has reviewed the specification and drawings and cannot locate sufficient corresponding structure which performs the entire Function of FP#4.  For this reason, a § 112 ¶ 2 rejection for FP#4 is set forth below.

35 U.S.C. § 112 2ND PARAGRAPH REJECTIONS

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 22-25, 29 and 30 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph (“§ 112 ¶ 2”), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
A. 	Claim Limitations That Invoke § 112 ¶ 6
In particular, Applicant has failed to clearly link or associate the Function of FP#1 with corresponding structure in the specification.  The specification fails to disclose a sufficient algorithm which indicates how to perform the entire Function of FP#1.
In other words, the functions for Sub Function 1-1, Sub Function 1-2, Sub Function 1-3, and Sub Function 1-4 are not sufficiently disclosed.
For example, the algorithms need to “select a composed set of teeth comprising a number of teeth …,” “apply the composed set of teeth to a virtual three dimensional representation of the patient's present oral situation to obtain an initial set of teeth …,” and “collectively modify the entire composed set of teeth in the initial set of teeth to obtain a finalized set of teeth” are not sufficiently disclosed.
The Examiner has reviewed the claims dependent from independent claim 1 and concludes that these dependent claims do not cure claim 1’s indefiniteness deficiencies. Therefore these dependent claims are also rejected under § 112 ¶ 2 for the same reasons as claim 1.
Functional Phrases FP#2, FP#3, and FP#4 are also rejected under § 112 ¶ 2 for the same reasons as set forth above for FP#1.
To overcome these particular § 112 ¶ 2 rejections, Applicant may:

ii. 	Amend the written description of the specification such that it expressly recites what structure performs the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or  
iii.	Amend the written description of the specification such that it clearly links or associates the claimed function(s) to some corresponding structure(s) without introducing any new matter (35 U.S.C. § 132(a)).

35 U.S.C. § 112 1ST PARAGRAPH REJECTIONS
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In other words, as noted in the above rejections under 35 U.S.C. § 112(b), applicant has not described an algorithm that explains how the claimed functions are carried out.  For example, column 6 of the ʼ083 patent has a list of parameters and characteristics of the teeth and the “composed set of teeth.”  How are these parameters and characteristics used?  If the mouth space is large enough for two teeth, how does the system know to put two teeth instead of one?  
  As claims 2-24 depend from these claims, they are likewise rejected.

Claim Rejections - 35 USC § 102 and /or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1-25, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 3Shape A/S, 3Shape Dental Designer 2005-2 User Manual, published in Copenhagen, Denmark, pp. 1-37 (2005) (hereinafter “3Shape Dental”).
In regard to claims 1, 3, 4, 6-9, 18-25, 29 and 30, 3Shape Dental teaches software for the modeling of dental restorations where the software is used on a computer (see page 1).  In Part 1, scanned 3D dental impressions of the patient’s present oral situation are loaded and icons are used to identify bridges, telescopes and single copings (see page 8).  In Part 4, modeling operations being, including loading a template pontic from the library so the user can change the position and shape of the pontic model using a number of transformations (see page 27).  3Shape Dental discloses that the pontic can be translated, scaled or rotated and the shape/contour of the template model can be modified (morphed) (see page 28).  3Shape Dental also discloses that the shape and location of the pontic can be defined according to the neighboring copings (see pages 28-29).  3Shape Dental discloses that the disclosure is used for dental restorations, which includes bridges, etc. that would contain a composed set of teeth.  However, it is noted that the steps disclosed are discussed with respect to a single pontic.  However, if 3Shape Dental were utilized to model a bridge (which contains several teeth), it would have been obvious for one of ordinary skill in the art at the time the invention was made that the rotation would be applied to all of the teeth within the bridge set, thus resulting in simultaneous modification (rotation) of all of the teeth in the bridge set.  
In regard to claims 2 and 5, since 3Shape Dental discloses rotating the pontic, it would have been obvious for one of ordinary skill in the art at the time the invention was made to rotate the pontic about a median line of the patient’s face.  Note also the designation of a rotation axis at page 29.  In regard to claim 10, see page 29 which discusses the “show collisions” function in the program.  In regard to claims 11-17, see pages 29-34 which discuss designing a connector and a telescope.  With further respect to claims 29 and 30, since 3Shape Dental discloses rotating the pontic, it would have been obvious for one of ordinary skill in the art at the time the invention was made to rotate the pontic with respect to the gingiva of the patient.  Note also the designation of a rotation axis at page 29.

Claim(s) 1-10, 15-25, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Malifliet et al. (U.S. Patent No. 8,706,672).
In regard to claims 1, 3, 4, 15-25, 29 and 30, Malifliet et al. teach a system and method for designing one or more dental restorations for a patient comprised of a computer workstation 20 with a general purpose PC having a processor 22 and memory/storage 24 and a display 10 (see Fig. 1).  Software 25 to implement the invention is stored in memory 24 and executed by the processor 22 and a user can interact with the workstation using a keyboard 21, mouse 23 or another input device such as a graphics tablet or a stylus (see col. 3, lines 40-44).  Imaging sources 31-34 can be manipulated by the user to acquire image data 30 and the image data 30 is used to generate a virtual, three-dimensional model 56 of the patient’s oral situation (see col. 
In regard to claims 2 and 5, since it would have been obvious to one of ordinary skill in the art that the software 25 of Malifliet et al. is capable of rotating the group of teeth from the library 55, it would have been obvious for one of ordinary skill in the art at the time the invention was made to rotate the teeth about a median line of the patient’s face.  Note also that during facial analysis (steps 62-63 in Figure 2 of Malifliet et al.), a symmetry line of the face is determined, which equates to the median line of the In regard to claims 6 and 7, Malifliet et al. teach that alternative alterations to the virtual teeth from the library 55 can include different tooth morphologies, sizes and colors (see col. 13, lines 15-20).  In regard to claims 8-10, see cols. 4-9 of Malifliet et al.  With further respect to claims 29 and 30, it would have been obvious for one of ordinary skill in the art at the time the invention was made to rotate the prosthetic teeth in Malifliet et al. with respect to the gingiva of the patient.  

Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malifliet et al. (U.S. Patent No. 8,706,672) in view of Nilsson et al. (U.S. Patent No. 8,425,229).
In regard to claims 11-14, Malifliet et al. are silent as to creating a retainer or bridge framework for the virtual prosthetic teeth.  However, Nillson et al. teach a similar system and method for designing dental restorations for a patient where virtual teeth are fit to a bridge framework 20 (see Fig. 18).  Nillson et al. thus demonstrate that fitting virtual prosthetic teeth to a virtual retainer is well known in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Malifliet et al. and Nillson et al. to make the system and method of Malifliet et al. capable of fitting the prosthetic teeth to a retainer or bridge framework.

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.
Affidavit
	The declarations of Dr. Rune Fisker under 37 CFR 1.132 is not properly signed.  37 CFR 1.4(d)(2) states:
(2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1)  of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1)  of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in § 1.6(d), or via the Office electronic filing system as an attachment as provided in § 1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section.
The signature of Dr. Fisker is not inserted between forward slash marks as is required.  In addition, Dr. Fisker is not a disinterested party, as he is a named inventor of the patent involved in the instant reissue application.  While this is not prohibited, an affidavit submitted by a disinterested party attesting to the support afforded by the disclosure to the claims and the operability of the prior art would carry more weight than an affidavit from an inventor.  See MPEP 706.01(c) III.  
Accordingly, the declaration has not been further considered by the examiner.

Applicant argues that that application discloses a sufficient algorithm that indicates how to perform sub-function #1-1 because the specification at col. 1, lines 46-50 state that the composed set of teeth is selected from a library, col. 10, lines 42-25 state that different parts of the composed set of teeth can be selected separately and col. 10, line 61 to col. 11, line 5 state that the composed set of teeth can be generated 3D Shape Dental Designer 2005, it was not possible to use 3D Shape to rotate multiple teeth simultaneously because the focus prior to 2010 was to use CAD/CAM to create single units (see page 15 of applicant’s 12/18/20 response).  Applicant also argues that the rotation of multiple teeth feature was enabled by the development of specific software code combining the movement of individual teeth together as a group when using the simultaneous rotation feature (see page 15 of applicant’s 12/18/20 response).  

Since the affidavit of Dr. Fisker has not been accepted, the arguments presented in the response filed December 18, 2020 amount to attorney arguments.  MPEP 716.01(c) II states: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
Applicant’s arguments that the specification discloses a sufficient algorithm that indicates how to perform sub-functions #1-1 through #1-4 fall flat.  The specification does not disclose HOW the composed set of teeth is selected from the library, HOW the composed set of teeth is being applied to the 3D representation of the patient’s oral situation or HOW the composed set of teeth is being rotated.  Presumably this is all being done by computer software executing code.  But this is not set forth with any specificity in the specification or the Figures.  It is as if applicant is stating, ‘here is a passage from the specification and a drawing, you figure out the algorithm.’ This is clearly not sufficient for it is not the Examiner’s task of linking or associating the claimed function to the corresponding structure—it’s Applicant’s.  To be clear, it is Applicant who has an affirmative duty to clearly link or associate the claimed function to the corresponding structure.  This duty to link or associate structure to function is the quid pro quo for the convenience of employing § 112 ¶ 6.
	As to applicant’s argument that the 3D Shape reference could not be used to rotate multiple teeth simultaneously, the argument fails.  Applicant has not demonstrated definitively that 3D Shape could not be used to rotate multiple teeth simultaneously.  Applicant has only made a statement that it cannot pinned on what is described as the state of the art prior to 2010.  There is also no objective evidence that 


Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 

h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 

d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Ann Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.			

/Beverly M. Flanagan/				Conferees:  /GKD/ and /GAS/
Beverly M. Flanagan
Primary Examiner
CRU -- Art Unit 3993	
  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,358,083; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘083 Patent, or in the prior art.
        
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.